Citation Nr: 0605040	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  99-11 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for chronic right leg 
deep venous thrombosis.  

2.  Entitlement to service connection for chronic left leg 
deep venous thrombosis.  

3.  Entitlement to service connection for a chronic left hip 
disorder to include degenerative arthritis.  

4.  Entitlement to service connection for a chronic left knee 
disorder to include degenerative arthritis.  

5.  Entitlement to service connection for a chronic left 
ankle disorder to include degenerative arthritis.  

6.  Entitlement to service connection for a chronic left foot 
disorder to include degenerative arthritis.  

7.  Entitlement to service connection for right lower 
extremity shortening.  

8.  Entitlement to service connection for chronic bilateral 
lower extremity peripheral neuropathy to include nerve damage 
claimed as the result of Agent Orange exposure.  

9.  Entitlement to service connection for a chronic pulmonary 
disorder to include embolism residuals.  

10.  Entitlement to a separate compensable disability 
evaluation for the veteran's right knee patellectomy scar 
residuals.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION


The veteran had active service from October 1962 to August 
1966.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 RO rating decision 
which, in pertinent part, determined that the veteran had not 
submitted well-grounded claims of entitlement to service 
connection for right and left lower extremity deep venous 
thrombosis and denied the claims.  In May 1999, the RO denied 
service connection for a chronic left hip disorder to include 
degenerative arthritis; a chronic left knee disorder to 
include degenerative arthritis; a chronic left ankle disorder 
to include degenerative arthritis; a chronic left foot 
disorder to include degenerative arthritis; a chronic 
bilateral lower extremity neurological disorder to include 
nerve damage; and a chronic pulmonary disorder to include 
embolism residuals.  

In September 1999, the RO denied service connection for 
peripheral neuropathy claimed as the result of Agent Orange 
residuals.  Later that month, the RO determined that the 
veteran had not submitted a well-grounded claim of 
entitlement to service connection for right lower extremity 
shortening and denied the claim. 

In a February 2005 Board decision, service connection for 
chronic lumbosacral spine degenerative disc disease and 
degenerative joint disease, which had also been on appeal, 
was granted and the remaining issues on appeal were remanded 
for further development.  

The Board notes that the veteran had perfected a number of 
additional issues for appeal, namely entitlement to service 
connection for a chronic right hip disorder to include 
degenerative arthritis; entitlement to service connection for 
chronic right genu recurvatum; entitlement to service 
connection for chronic right knee synovitis; entitlement to 
service connection for a chronic right ankle disorder to 
include degenerative arthritis; and entitlement to service 
connection for a chronic right foot disorder to include 
degenerative arthritis, foot drop, and calluses.  Service 
connection for these disabilities was granted in a May 2005 
rating decision.  As that decision represents a full grant of 
the benefit sought with regard to those issues, they will not 
be addressed further in this decision. 


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the 
Board received notification from the appellant that a 
withdrawal of this appeal is requested.




CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2005).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204(a) (2005).
 
A review of the record indicates that upon receiving the May 
2005 Supplemental Statement of the Case which continued the 
denial of the claims listed on the first pages of this 
decision, the veteran completed a VA form, "SSOC Expedited 
Action Attachment".  Signed and dated by the veteran on May 
31, 2005, he marked with an "X" a statement on the form 
which read, "I am satisfied with the decision regarding my 
appeal and wish to withdraw my appeal."  The Board construes 
this statement as his desire to withdraw his remaining claims 
on appeal, namely claims for service connection for chronic 
right leg deep venous thrombosis; chronic left leg deep 
venous thrombosis; a chronic left hip disorder to include 
degenerative arthritis; a chronic left knee disorder to 
include degenerative arthritis; a chronic left ankle disorder 
to include degenerative arthritis; a chronic left foot 
disorder to include degenerative arthritis; right lower 
extremity shortening; a chronic bilateral lower extremity 
peripheral neuropathy to include nerve damage claimed as the 
result of Agent Orange exposure; entitlement to service 
connection for a chronic pulmonary disorder to include 
embolism residuals; and entitlement to a separate compensable 
disability evaluation for the veteran's right knee 
patellectomy scar residuals.  

As the statement was in writing, the legal requirements for a 
proper withdrawal have been satisfied.  38 C.F.R. § 20.204 
(2005).  The Board recognizes that the veteran's 
representatives in Washington, D.C., prepared a written 
document listing "issues presented for review" before the 
Board in August 2005.  However, the veteran's withdrawal was 
effective in June 2005 when it was received by the agency of 
original jurisdiction.  38 C.F.R. § 20.204(b)(3), (c) (2005).  
Consequently, further action by the Board on this claim is 
not appropriate.  38 U.S.C.A. § 7105(d) (West 2002).  The 
appellant has withdrawn this appeal and, hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed without 
prejudice.


ORDER

The appeal is dismissed without prejudice.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


